ORDER

PER CURIAM.
Lonnie Snelling (“plaintiff’) appeals the judgment dismissing his petition with prejudice as the claims therein were barred under principles of res judicata.
Plaintiffs brief fails to comply with Rule 84.04. Therefore, nothing is preserved for review. See Luft v. Schoenhoff, 935 S.W.2d 685, 687 (Mo.App.1996); Snelling v. Chrysler Motors Corp., 859 S.W.2d 755, 756 (Mo.App.1993).
Respondents’ motions to dismiss are denied. Plaintiffs motion to strike respondents’ briefs is also denied.
Appeal dismissed.